                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     JENEEN HAMILTON, et al.,                            Case No. 19-cv-01066-VKD
                                                        Plaintiffs,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                 v.                                          SETTLEMENT
                                  10

                                  11     K-D-W SANTA CLARA, et al.,                          Re: Dkt. No. 23
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff having filed a Notice of Settlement (Dkt. No. 23), the Court orders as follows:

                                  15          On or before February 10, 2020, a dismissal shall be filed pursuant to Fed. R. Civ. P.

                                  16   41(a)(1). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by

                                  17   notice if the defendant has not filed an answer or motion for summary judgment, or (ii) by

                                  18   stipulation signed by all parties who have appeared. Because defendants answered the complaint

                                  19   (Dkt. No. 10), plaintiff may not voluntarily dismiss this case absent a stipulation also signed by

                                  20   defendants or an order from the Court.

                                  21          If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  22   2, 5th Floor of the United States District Court, 280 South First Street, San Jose, California on

                                  23   February 18, 2020, 10:00 a.m. and show cause, if any, why the case should not be dismissed

                                  24   pursuant to Fed. R. Civ. P. 41(a). Additionally, the parties shall file a statement in response to this

                                  25   Order to Show Cause no later than February 11, 2020 advising as to (1) the status of their

                                  26   activities in finalizing settlement; and (2) how much additional time, if any, is requested to finalize

                                  27   the settlement and file the dismissal.

                                  28          If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                   1   vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 11, 2019

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
